Orders of the Supreme Court, New York County (David H. Edwards, Jr., J.), entered on May 9, 1988 and February 17, 1989, respectively, which, inter alia, denied plaintiffs motion for partial summary judgment on his first cause of action, and denied plaintiffs motion for a preliminary injunction seeking to require the individual defendant to deposit the disputed funds into court, unanimously affirmed, without costs.
The one-page agreement relied upon by plaintiff as the *195parties’ complete understanding was signed by them in capacities other than that in which they appear in this action. The crucial provision relied upon by plaintiff appears in a brief, handwritten clause and addresses the distribution of proceeds to partners of an entity other than those with which the typewritten body of the agreement was concerned. In these circumstances, the Supreme Court properly refused to invoke the parol evidence rule. —
The denial of the particular injunctive relief sought was proper where the complaint seeks money damages only and plaintiff failed to satisfy any of the grounds required for an attachment under CPLR 6201. Concur—Murphy, P. J., Asch, Kassal and Rosenberger, JJ.